No.    99-11275
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11275
                         Summary Calendar



                        GREGORY C. NIEMANN,

                                              Plaintiff-Appellant,

                                 VERSUS

    WALTER S. SMITH, JR., U.S. District Judge; JOHN PHINIZY,
  Assistant U.S. Attorney; GEORGE MAYBEN, Department of Public
  Safety Narcotics Investigator; HOWARD WESTMORELAND, Hamilton
 County Sheriff’s Department, Investigator; JEFFREY BRZOZOWSKI,
   ATF agent; RONALD HUDSON MOODY, Attorney, STAN SCHWIEGER,
                            Attorney,

                                              Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:99-CV-994-L
                       --------------------
                           June 27, 2000
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gregory C. Niemann, federal prisoner # 264-68-080, appeals the

dismissal of his suit pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).      The

district court did not err when it dismissed Niemann’s claims

against Judge Walter Smith and Assistant United States Attorney

John Phinizy because they are absolutely immune from liability.

Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994); 28 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No.   99-11275
                                   -2-

§ 1915A.   Pursuant to Heck v. Humphrey, 512 U.S. 477 (1994),

Niemann’s claims against the remaining defendants have not accrued.

Stephenson v. Reno, 28 F.3d 26, 27-28 (5th Cir. 1994) Accordingly,

the district court did not abuse its discretion when it dismissed

those claims as frivolous.    § 1915A.

     The judgment of the district court is AFFIRMED.